Name: Commission Regulation (EEC) No 400/93 of 23 February 1993 correcting Regulation (EEC) No 307/93 opening a standing invitation to tender for the supply to Albania of 30 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2. 93 Official Journal of the European Communities No L 46/7 COMMISSION REGULATION (EEC) No 400/93 of 23 February 1993 correcting Regulation (EEC) No 307/93 opening a standing invitation to tender for the supply to Albania of 30 000 tonnes of bread-making common wheat held in the Rouen region by the French intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee of Cereals, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3860/91 of 23 December 1991 on an emergency measure for the free supply of certain agricultural products to Albania ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 738/92 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 307/93 (4) issued an invitation to tender for the free supply of 30 000 tonnes of bread-making common wheat to Albania ; Whereas a check has shown that Annex III thereto does not correspond to the measures submitted for an opinion to the Management Committee ; whereas the Regulation in question should be corrected accordingly ; Article 1 Annex III to Regulation (EEC) No 307/93 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 362, 31 . 12. 1991 , p. 85. (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 36, 12. 2. 1993, p. 21 . No L 46/8 Official Journal of the European Communities 24. 2. 93 ANNEX ANNEX III Delivery specifications Delivery in bulk, cif (ex-ship) to the Albanian port of Durres. One lot of 30 000 tonnes in three shipments :  10 000 tonnes : arrival date between 1 and 3 March 1993,  10 000 tonnes : arrival date between 11 and 13 March 1993,  10 000 tonnes : arrival date between 21 and 23 March 1993. The deliveries may take place before the dates laid down on the initiative of the successful tenderer and under his responsibility if the necessary conditions are met for unloading and removal in the port of Durres. If no bid has been accepted on 18 February 1993, the above dates should be postponed by seven days. The same should apply if no bid has been accepted on 25 February 1993.'